     Case 2:12-cr-00198-SSV-JVM Document 621 Filed 11/21/19 Page 1 of 9



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                              CRIMINAL ACTION

VERSUS                                                NO. 12-198

TERRANCE LODRIG                                       SECTION “R”



                         ORDER AND REASONS

      Defendant Terrance Lodrig moves to vacate his sentence under 28

U.S.C. § 2255. 1 Upon review of the entire record, the Court has determined

that an evidentiary hearing is necessary regarding only Lodrig’s claim that

his counsel ignored his request to file a notice of appeal. The Court therefore

grants petitioner’s request for an evidentiary hearing as to that issue only.



I.    BACKGROUND

      On May 9, 2013, Lodrig was charged with several crimes related to an

armed bank robbery conspiracy.2 On January 14, 2014, Lodrig pleaded guilty

to (1) conspiracy to commit armed bank robbery; (2) armed bank robbery;

(3) conspiracy to make false statements; and (4) conspiracy to commit




1     R. Doc. 595.
2     R. Doc. 57.
     Case 2:12-cr-00198-SSV-JVM Document 621 Filed 11/21/19 Page 2 of 9



money laundering. 3 Under the terms of Lodrig’s plea agreement, he waived

his right to appeal and collaterally challenge his conviction and sentence. 4

But he retained the right to raise a claim of ineffective assistance of counsel

in an appropriate proceeding. 5 On November 16, 2016, this Court sentenced

Lodrig to 112 months of imprisonment. 6 As both parties acknowledge, that

judgment became final on December 5, 2016, upon expiration of the period

for filing notice of appeal. 7

      Lodrig subsequently filed a pro se motion requesting appointment of

counsel for his direct appeal. 8 In his request he stated that he asked his

lawyer to file a direct appeal and that he was ignored. 9 The Court referred

Lodrig’s motion to the Criminal Duty Magistrate Judge for appointment of

counsel, and counsel was appointed. Counsel for Lodrig filed a motion to

vacate or set aside the sentence on December 5, 2017. 10 Counsel then

supplemented that motion over three months later, on March 23, 2018,

adding additional claims of ineffective assistance of counsel regarding



3     R. Doc. 223.
4     R. Doc. 224.
5     Id.
6     R. Doc. 548; R. Doc. 549.
7     See R. Doc. 595 at 1; see also R. Doc. 615 at 7.
8     R. Doc. 568.
9     Id.
10    R. Doc. 595.

                                       2
      Case 2:12-cr-00198-SSV-JVM Document 621 Filed 11/21/19 Page 3 of 9



counsel’s failure to obtain and present evidence at sentencing related to

Lodrig’s family situation, which Lodrig argues would have warranted a

downward departure.11 The government opposed the motion, but stated that

should the Court find that Lodrig has proven his failure-to-appeal IAC claim,

the Court should grant an out-of-time appeal, reenter the criminal judgment,

and dismiss Lodrig’s sentencing-related IAC claim without prejudice. 12



II.   LEGAL STANDARD

      Section 2255 of Title 28 of the United States Code provides that a

federal prisoner serving a court-imposed sentence “may move the court

which imposed the sentence to vacate, set aside or correct the sentence.” 28

U.S.C. § 2255(a). Only a narrow set of claims are cognizable on a Section

2255 motion. The statute identifies four bases on which a motion may be

made: (1) the sentence was imposed in violation of the Constitution or laws

of the United States; (2) the court was without jurisdiction to impose the

sentence; (3) the sentence exceeds the statutory maximum sentence; or (4)

the sentence is “otherwise subject to collateral attack.” Id. A claim of error

that is neither constitutional nor jurisdictional is not cognizable in a Section




11    R. Doc. 602.
12    R. Doc. 615 at 3.
                                       3
     Case 2:12-cr-00198-SSV-JVM Document 621 Filed 11/21/19 Page 4 of 9



2255 proceeding unless the error constitutes “a fundamental defect which

inherently results in a complete miscarriage of justice.” United States v.

Addonizio, 442 U.S. 178, 185 (1979) (quoting Hill v. United States, 368 U.S.

424, 428 (1962)).

      When a Section 2255 motion is filed, the Court must first conduct a

preliminary review. “If it plainly appears from the motion, any attached

exhibits, and the record of prior proceedings that the moving party is not

entitled to relief, the judge must dismiss the motion . . . .” Rules Governing

Section 2255 Proceedings, Rule 4(b). If the motion raises a non-frivolous

claim to relief, the court must order the Government to file a response or to

take other appropriate action. Id. The judge may then order the parties to

expand the record as necessary and, if good cause is shown, authorize limited

discovery. Id., Rules 6-7.

      After reviewing the Government’s answer, any transcripts and records

of prior proceedings, and any supplementary materials submitted by the

parties, the Court must determine whether an evidentiary hearing is

warranted. Id., Rule 8. An evidentiary hearing must be held “[u]nless the

motion and the files and records of the case conclusively show that the

prisoner is entitled to no relief.” 28 U.S.C. § 2255(b). No evidentiary hearing

is required if the prisoner fails to produce any “independent indicia of the


                                      4
     Case 2:12-cr-00198-SSV-JVM Document 621 Filed 11/21/19 Page 5 of 9



likely merit of [his] allegations.” United States v. Edwards, 442 F.3d 258,

264 (5th Cir. 2006) (quoting United States v. Cervantes, 132 F.3d 1106, 1110

(5th Cir. 1998)).

      Ultimately, the petitioner bears the burden of establishing his claims

of error by a preponderance of the evidence. Wright v. United States, 624

F.2d 557, 558 (5th Cir. 1980). For certain “structural” errors, relief follows

automatically once the error is proved. Brecht v. Abrahamson, 507 U.S. 619,

629-30 (1993). For other “trial” errors, the court may grant relief only if the

error “had substantial and injurious effect or influence” in determining the

outcome of the case. Id. at 637-38 (citation omitted); see also United States

v. Chavez, 193 F.3d 375, 379 (5th Cir. 1999) (applying Brecht in a Section

2255 proceeding). If the court finds that the prisoner is entitled to relief, it

“shall vacate and set the judgment aside and shall discharge the prisoner or

resentence him or grant a new trial or correct the sentence as may appear

appropriate.” 28 U.S.C. § 2255(b).



III. DISCUSSION

      Lodrig brings two ineffective assistance of counsel claims across three

pleadings. First, he claims that his counsel was ineffective for failing to file

a notice of appeal, as Lodrig requested. Second, he claims that his counsel


                                       5
     Case 2:12-cr-00198-SSV-JVM Document 621 Filed 11/21/19 Page 6 of 9



was ineffective for failing to submit evidence regarding Lodrig’s family

situation at sentencing.

      The Court first considers Lodrig’s failure-to-appeal IAC claim. As the

government concedes, this claim was timely filed, as Lodrig asserted it within

a year of his conviction becoming final. 13 But the government suggests that

Lodrig’s failure to appeal claim is not sufficiently raised because he did not

include a sworn affidavit stating that he requested his lawyer file a timely

appeal. 14   One district court has stated that “a defendant’s right to an

evidentiary hearing . . . is premised on his sworn pleading that he expressly

instructed trial counsel to pursue an appeal or file a notice of appeal.” United

States v. Rodriguez, 2011 WL 5358685, at *6 (S.D. Tex. Nov. 3, 2011). But

this was dicta, as that court’s holding that petitioner was not entitled to an

evidentiary hearing was premised on the fact that he never expressly

requested his attorney file an appeal. Id. And cases in this circuit have not

required sworn affidavits for failure-to-appeal IAC claims. See United States

v. Thomas, 216 F.3d 1080 (5th Cir. 2000). Here, Lodrig explicitly stated in

his initial pleading: “I have asked my lawyer to file a direct appeal and he has




13    R. Doc. 615 at 6.
14    R. Doc. 615 at 9.
                                       6
     Case 2:12-cr-00198-SSV-JVM Document 621 Filed 11/21/19 Page 7 of 9



ignored me.”15 This claim was reiterated in the motion filed by his counsel. 16

The Court therefore finds that Lodrig’s failure-to-appeal IAC claim was

sufficiently raised.

      Failing to file a notice of appeal when a criminal defendant requests a

lawyer to do so is per se ineffective assistance of counsel, even without a

showing that the appeal would have merit. See Roe v. Flores-Ortega, 528

U.S. 470, 483-84 (2000). When the record does not conclusively show

whether the petitioner requested counsel file an appeal, an evidentiary

hearing should be held on the issue. United States v. Tapp, 491 F.3d 263,

266 (5th Cir. 2007) (“Because the record in the instant case does not

conclusively show whether Tapp requested that his council file an appeal, we

vacate . . . and remand for an evidential hearing on this issue.”). Here, the

record does not conclusively show whether Lodrig requested that his counsel

file an appeal, nor does it refute petitioner’s allegation. An evidentiary

hearing is therefore required.

      If Lodrig is able to show by a preponderance of the evidence at an

evidentiary hearing that he requested his attorney timely file a notice of

appeal, the proper remedy is for the Court to grant an out-of-time appeal,




15    R. Doc. 568 at 1.
16    R. Doc. 595 at 1-2.
                                      7
      Case 2:12-cr-00198-SSV-JVM Document 621 Filed 11/21/19 Page 8 of 9



reenter the criminal judgment, and dismiss Lodrig’s sentencing-related IAC

claim without prejudice. See, e.g., Mack v. Smith, 659 F.2d 23, 25-26 (5th

Cir. 1981); United States v. Henderson, No. 10-40, 2014 WL 4063930, at *3

(E.D. La. Aug. 13, 2014). This accords with the government’s request. 17 The

Court will therefore take Lodrig’s sentencing-related IAC claim under

advisement until the record regarding his failure-to-appeal IAC claim is

further developed following the evidentiary hearing.



IV.   CONCLUSION

      For the foregoing reasons, IT IS ORDERED than an evidentiary

hearing is set to be held on March 4, 2020 at 9:30 a.m. before the district

judge. The scope of the hearing shall be limited solely to whether trail

council’s performance was constitutionally deficient for failing to file a notice

of appeal if requested by petitioner. IT IS FURTHER ORDERED that Lodrig

shall file a memorandum in support of his position, along with any

supporting affidavits and other evidence, no later than February 12, 2020.

The government shall file a responsive memorandum, along with any

supporting affidavits or other evidence, no later than February 26, 2020. If




17    See R. Doc. 615 at 9-10.

                                       8
     Case 2:12-cr-00198-SSV-JVM Document 621 Filed 11/21/19 Page 9 of 9



the parties wish to introduce live testimony at the hearing, they shall request

leave of Court no later than February 12, 2020. Should petitioner wish to

attend the hearing, he shall move for a writ of habeas corpus ad

testificandum no later than December 18, 2019. The Court takes Lodrig’s

sentencing-related ineffective assistance claim under advisement pending

further development of the record.



      New Orleans, Louisiana, this _______
                                     21st  day of November, 2019.



            ___________________________________

                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




                                      9
